Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claims 1, 8, the recitation of “wherein the second section holds the sensor so that a central axis of the first section and a central axis of the sensor are always parallel to each other”; in claim 10, the recitation “a monitoring sensor for monitoring a state of the plurality of blades, the monitoring sensor being inserted in a through hole of the casing disposed along a radial direction of the casing, a tip of the monitoring sensor protruding to an inner side of the casing; and a sensor protective part attached on an inner peripheral surface of the casing at a position upstream of the through hole with respect to a rotation direction of the blades”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 8, 10, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 8, 10 and their dependent claims are allowable.  The closest reference is the primary reference from the previous Office Action, JPH 04-034634, that discloses the overall system (note the 102/103 rejections in the previous Office Action) without the recitations noted above.  It would not have been obvious to modify JPH 04-034634 to come up with the claimed invention without impermissible hindsight reconstruction.


Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
9/30/2021